ORDER AND JUDGMENT*
DAVID M. EBEL, Circuit Judge.
The Court has carefully considered the record in this case, all the pleadings filed in our court, and the recommendation and report of the magistrate and the findings and conclusions by the district court following our most recent remand.
Having been fully advised in the premises, we AFFIRM the denial of habeas relief for petitioner on substantially the grounds stated below.

 After examining appellant’s brief and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. R.App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument. This Order and Judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.